87 U.S. 652
22 L.Ed. 449
20 Wall. 652
TREATv.JEMISON.
October Term, 1874

1
ERROR to the Circuit Court for the District of California.


2
Rule twenty-one of this court provides that the brief of the counsel for the plaintiff in error shall contain, 'in the order here stated,'——


3
1. A statement of the case, &c.


4
'2. An assignment of the errors relied upon, which, in cases brought up by writ of error, shall set out separately and specifically each error asserted and intended to be urged.'


5
And the rule further declares that 'without such an assignment of errors counsel will not be heard, except at the request of the court, and errors not assigned according to this rule will be disregarded, though the court at its option may notice a plain error not assigned.'


6
With these rules, officially published in form* when first made, and long in force and generally acted on at the bar, the present case was brought up here and submitted. The briefs were elaborate, but contained no such assignment of errors as by the rule is prescribed.


7
Mr. N. Bennett, for the plaintiff in error; Messrs. Foote, Houghton, and Reynolds, contra.

The CHIEF JUSTICE:

8
The judgment of the Circuit Court is affirmed. There is no such assignment of errors in this case as is required by the rule, and we do not see in the record any error that ought to be noticed without an assignment.



*
 14 Wallace, xi.